November 30, 2007


Mr. Clay E. Coalson
Donnell, Abernethy & Kieschnick
Tower II - Suite 400
555 N. Carancahua
Corpus Christi, TX 78478
Mr. Austin P. Tighe Jr.
Feazell & Tighe, L.L.P.
Bridgepoint 2, Suite 220
6300 Bridgepoint Parkway
Austin, TX 78730

RE:   Case Number:  07-0028
      Court of Appeals Number:  13-05-00258-CV
      Trial Court Number:  03-648-B

Style:      BEST BUY CO. AND BEST BUY STORES, L.P.
      v.
      VELMA V. BARRERA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
      SITUATED

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Anne M.      |
|   |Lockner          |
|   |Ms. Patsy Perez  |
|   |Ms. Cathy Wilborn|